                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

 TREVA LEE,
               Plaintiff,                                No. 16-CV-4126-LRR
 vs.                                                            ORDER
 RICHARD ROLLINGER and BNSF
 RAILWAY COMPANY,
               Defendants.



       The matters before the court are Plaintiff Treva Lee’s Motion in Limine (docket no.
52), which Plaintiff filed on November 8, 2018; Defendants Richard Rollinger and BNSF
Railway Company’s (“Defendants”) Federal Rule of Evidence 609 Motion (docket no. 54)
and Defendants’ Motion in Limine (docket no. 55), which Defendants filed on November
8, 2018; Defendants’ Motion to Strike Dr. Adams’s Report, Exclude Dr. Adams’s
Testimony or Limit the Scope of Dr. Adams’s Testimony (“Motion to Strike”) (docket no.
76), which Defendants filed on March 7, 2019; and Defendants’ Motion to Exclude
Additional Undisclosed Witnesses (“Motion to Exclude”) (docket no. 77), which
Defendants filed on March 12, 2019. On March 28, 2019, the court held a Final Pretrial
Conference, at which the parties addressed their respective motions. See March 28, 2019
Minute Entry (docket no. 80).
       For the reasons stated on the record at the Final Pretrial Conference, Paragraphs
1, 3 and 6-8 of Plaintiff’s Motion in Limine (docket no. 52) are OVERRULED and
Paragraphs 2 and 5 are SUSTAINED. The court reserves ruling on Paragraph 4, as the
parties agreed to work towards a joint stipulation on this issue.
       For the reasons stated on the record at the Final Pretrial Conference, Defendants’
Federal Rule of Evidence 609 Motion (docket no. 54) is GRANTED.
       For the reasons stated on the record at the Final Pretrial Conference, Subparagraphs
A-H and J-L of Defendants’ Motion in Limine (docket no. 55) are SUSTAINED and
Subparagraph I is OVERRULED, as Defendants’ request to prohibit disparaging or
inflammatory remarks about the railroad industry is too general for the court to rule on at
this time.
       For the reasons stated on the record at the Final Pretrial Conference, Defendants’
Motion to Strike (docket no. 76) is GRANTED. Dr. Adams’s testimony is limited to his
treatment and care for Plaintiff, which includes the time period of November 2014 through
October 2015.
       For the reasons stated on the record at the Final Pretrial Conference, Defendants’
Motion to Exclude (docket no. 77) is GRANTED.
       IT IS SO ORDERED.
       DATED this 1st day of April, 2019.




                                            2
